1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6    KENNETH FRIEDMAN,                                   Case No. 3:17-cv-00433-MMD-WGC

7                                     Plaintiff,                       ORDER
            v.
8

9    ROMEO ARANAS, et al.,

10                                Defendants.

11

12          Before the Court is the Report and Recommendation (“R&R”) of United States

13   Magistrate Judge William G. Cobb (ECF No. 216), recommending that the Court deny

14   Plaintiff’s Motion for Partial Summary Judgment on RLUIPA 1 Claims against Defendants

15   Kyle, Woods, and Aranas (“Motion”) (ECF No. 155). Plaintiff had until January 10, 2020,

16   to file an objection. To date, no objection has been filed. For that reason, and because

17   the Court agrees with Judge Cobb, the Court will adopt the R&R.

18          This Court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20   fails to object, however, the Court is not required to conduct “any review at all . . . of any

21   issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985);

22   see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (“De novo review

23   of the magistrate judges’ findings and recommendations is required if, but only if, one or

24   both parties file objections to the findings and recommendations.”) (emphasis in original);

25   Fed. R. Civ. P. 72, Advisory Committee Notes (1983) (providing that the court “need only

26

27          1Religious   Land Use and Institutionalized Persons Act of 2000. 42 U.S.C. §
28   2000cc-1(a).
1    satisfy itself that there is no clear error on the face of the record in order to accept the

2    recommendation”).

3           While Plaintiff has failed to timely object to Judge Cobb’s recommendation to

4    deny his Motion, the Court has nevertheless conducted a de novo review to determine

5    whether to adopt the R&R. After reviewing the R&R (ECF No. 216) and briefs relating to

6    Plaintiff’s Motion (ECF Nos. 155, 203, 211), the Court agrees with Judge Cobb’s finding

7    that genuine issues of material facts exist as to whether Plaintiff’s religious exercise was

8    substantially burdened to preclude summary judgment on his RLUIPA claims.

9           It is therefore ordered, adjudged, and decreed that the Report and

10   Recommendation of Magistrate Judge William G. Cobb (ECF No. 216) is accepted and

11   adopted in full.

12          It is further ordered that Plaintiff’s Motion for Partial Summary Judgment on

13   RLUIPA Claims (ECF No. 155) is denied.

14          DATED THIS 16th day of January 2020.

15

16                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
17

18
19

20

21

22

23

24

25

26

27
                                                  2
28
